DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 09/29/2021.
Claim 1 has been canceled.
Claims 	2-16 are newly added.
Claims 2-16 are currently pending and have been examined here. 
Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6 and 8-10 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 2 the claim is directed to one of the four statutory categories (a machine). The claimed invention of independent claim 2 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claim 2, as a whole, recites the following limitations:
. . . input an adventure guide profile including a guide name, profile picture, telephone number, email address, and payment account information that are transmitted from the adventure provider mobile device to the adventure management server system; (claim 2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could input an adventure guide profile comprising this information; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would receive profiles from experience and travel providers in providing intermediary services between customers and providers)
. . . input a first outdoor adventure posting for transmission to the adventure management server system via a set of . . . input fields. . . including at least: an adventure name field for an adventure opportunity, a location designation field comprising an interactive onscreen map for designating geographic location information relevant to the adventure opportunity, a gear required field, a skill level field, a price field, an adventure type field, and a shared adventure field designating whether a price is eligible to be shared by multiple users,  (claim 2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could input an adventure posting comprising this information; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would receive adventure postings from experience and travel providers in providing intermediary services between customers and providers)
wherein the first outdoor adventure posting includes one or more images descriptive of the first outdoor adventure posting. . .  (claim 2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could input an adventure posting comprising this information; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would receive images of adventures in providing intermediary services between customers and providers)
. . . output a chronological-based view of one or more reserved outdoor adventure postings that is responsive to one or more client users of the adventure management server system reserving at least said first outdoor adventure posting,  (claim 2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could output a chronological based view of a posting to a user looking to book an adventure; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would present chronological views of adventure postings to customers in providing intermediary services between customers and providers)
wherein the chronological-based view. . .displays a set of. . . fields including at least: a client information field to display a client profile of a corresponding client user of the adventure management server system that reserved a selected one of reserved outdoor adventure postings, a messaging field to transmit a message the corresponding client user of the adventure management server system that reserved the said selected one of reserved outdoor adventure postings, and a payment summary field identifying a payment amount received from the corresponding client user of the adventure management server system that reserved the said selected one of reserved outdoor adventure postings. (claim 2; the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could output a chronological based view of a posting to a user looking to book an adventure which comprises these fields; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would present chronological views of adventure postings to customers comprising these fields in providing intermediary services between customers and providers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A system for interfacing with an online adventure management platform, the system comprising (claim 2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
an adventure provider mobile device that executes an adventure guide mobile application for sending and receiving information to and from an adventure management server system, wherein when the adventure guide mobile application is executed by the adventure provider mobile device, the adventure guide mobile application provides: (claim 2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a first graphic user interface on the adventure provider mobile device configured to. . .  (claim 2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a second graphic user interface configured to (claim 2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
via a set of touchscreen input fields on adventure provider mobile device including at least: (claim 2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
that are uploaded from the adventure provider mobile device to the adventure management server system when the first outdoor adventure posting is transmitted from the adventure provider mobile device to the adventure management server system for storage in an online repository of outdoor adventures postings searchable via the adventure management server system; (regarding the physical devices recited here, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; regarding the uploading and storing of the information, the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of pre-solution data gathering)
and a third graphic user interface on the adventure provider mobile device configured to (claim 2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
on the adventure provider mobile device displays a set of touchscreen-selectable fields including at least: (claim 2; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claim 2 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
that are uploaded from the adventure provider mobile device to the adventure management server system when the first outdoor adventure posting is transmitted from the adventure provider mobile device to the adventure management server system for storage in an online repository of outdoor adventures postings searchable via the adventure management server system; (regarding the uploading and storing steps, the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network and storing or retrieving information in memory)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claim 2 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 3-10, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 3:
 wherein the chronological-based view on the adventure provider mobile device displays the set of touchscreen-selectable fields further including: a cancel field through which the adventure provider mobile device cancels a selected one of reserved outdoor adventure postings, a modify field that is different from the cancel field and through which the adventure provider mobile device proposes a modification to the selected one of reserved outdoor adventure postings that is then communicated to the corresponding client user of the adventure management server system that reserved the said selected one of reserved outdoor adventure postings.
 This limitation merely alters the fields recited in claim 2 above, and therefore further recites one or more abstract ideas for the reasons outlined above. Regarding the physical components recited, as outlined above, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 4:
 wherein the adventure guide mobile application further provides a chronological event stream interface on the adventure provider mobile device that depicts comments and images transmitted from client users of the adventure management server system that previously reserved outdoor adventure postings associated with said adventure guide profile.
Regarding the provision of an event stream interface with comments and images, the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could output a chronological based view of a posting to a user looking to book an adventure; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would present chronological views of adventure postings to customers in providing intermediary services between customers and providers. Regarding the physical components recited, as outlined above, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 5:
further comprising a client user mobile device that executes an adventure reservation mobile application for sending and receiving information to and from the adventure management server system, wherein when the adventure reservation mobile application is executed by the client user mobile device, the adventure reservation mobile application provides an adventure reservation graphic user interface that displays a resulting set of outdoor adventure postings from the online repository of outdoor adventures postings scheduled to occur in proximity to a geographic location identified by the client user mobile device.
Regarding the display of a set of outdoor adventure postings scheduled to occur in close proximity, the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could output a opportunities scheduled to occur near a user to a user looking to book an adventure; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would output a opportunities scheduled to occur near a user in providing intermediary services between customers and providers Regarding the client user mobile device that executes an application for interacting with the server and the interface and the online repository, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 6:
wherein the adventure reservation graphic user interface of the adventure reservation mobile application further outputs, in response to a client user selection of said first outdoor adventure posting, said comments and images transmitted from said client users of the adventure management server system that previously reserved outdoor adventure postings associated with said adventure guide profile.
 Regarding the provision of the comments and images in response to a user selection, the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could output such to a user looking to book an adventure in response to their selection; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would present images and comments to users in response to selections in providing intermediary services between customers and providers. Regarding the physical components recited, as outlined above, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 8:
wherein the second graphic user interface further includes at least: a gear recommendation field to identify a gear item for the first outdoor adventure posting via a guide-selected uniform resource locator (URL) of a merchant computer system different from the adventure management server system.
 Regarding the presentation of a gear recommendation field, the broadest reasonable interpretation of this limitation recites mental processes since a human using their, pen and paper, mind and simple observation, evaluation, and judgment could present a gear recommendation field to a user; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since commercial experience and travel coordinators would allow travel providers to input gear recommendations and URLs where the gear might be found in providing intermediary services between customers and providers. Regarding the use of a URL to link to the gear at a merchant computer system, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 9:
 wherein the guide-selected uniform resource locator (URL) links to an online-accessible interface of the merchant computer system for purchase of the gear item, and the guide-selected uniform resource locator (URL) includes one or more unique referral fields that uniquely identifies said adventure guide profile.
Regarding the inclusion of referral information, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could add a unique referral field to a URL. Regarding the use of a URL with an embedded referral code to link to the gear at a merchant computer system, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 10:
wherein the adventure guide profile input via the first graphic user interface and transmitted to the adventure management server system further includes: a guide password, a guide computing device identifier, a listing of guide skills and experience, and one or more videos of the guide.
 This limitation merely alters the inputs recited in claim 2 above, and therefore further recites one or more abstract ideas for the reasons outlined above. Regarding the physical components recited, as outlined above, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 3-10, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (U.S. PG Pub. No. 20100191550; hereinafter "Hutson") in view of Ewart et. al. (U.S. PG Pub. No. 20060190309; hereinafter "Ewart") further in view of Skeen et al. (U.S. PG Pub. NO. 20150120767; hereinafter "Skeen").
As per claim 11, Hutson teaches:
A system comprising:
Hutson teaches a system and method for managing travel products including adventures. (Hutson: abstract, paragraph [0005, 123] indicating adventures offered by inbound operators) Hutson teaches a centralized system built around a central online travel distributor server 110. (Hutson: paragraph [0063], Fig. 1)
an adventure management server system hosting an online adventure management platform through which (i) a plurality of independent adventure providers upload and manage reservable adventure opportunities across a plurality of different adventure types, locations, and times, and (ii) a plurality of users search for and reserve adventure opportunities across the reservable adventure opportunities uploaded by the plurality of independent adventure providers;
 Hutson teaches a centralized management server which may manage adventures offered by inbound providers to travelers. (Hutson: paragraph [0005, 63, 123], Fig. 1) Hutson teaches that inbound operators may upload their adventures into the system for different types, locations, and times. (Hutson: paragraph [0026, 107, 120-123, 125]) Hutson further teaches that the system may allow users to search for and reserve the travel products. (Hutson: paragraph [0064])
With respect to the following limitation:
a plurality of adventure provider mobile devices that execute an adventure guide mobile application, wherein the adventure guide mobile application on each adventure provider mobile device presents an adventure provider user interface (UI) for uploading new adventures to the centralized adventure management server system and managing existing adventures previously uploaded to the centralized adventure management server system;
Hutson teaches a plurality of travel providers including inbound travel providers that offer adventures. (Hutson: paragraph [0005, 63-64, 123]) Hutson further teaches multiple travel product provider computing devices which may allow the providers to enter information about their travel products into the system, through a UI of a web page, which allows the provider to upload and manage adventures. (Hutson: paragraph [0063-64, 120-123], Fig. 1) Hutson further teaches the system and method may be implemented using one or more software applications. (Hutson: paragraphs [0135, 138-140]) 
To the extent that Hutson does not explicitly teach that the provider may edit or manage existing adventures previously uploaded to the system, Ewart teaches this element. Ewart teaches an outdoor activity reservation system which allows the provider of an activity listed for reservation to edit and manage the activities they have listed within the system. (Ewart: abstract, paragraphs [0003, 14, 67-68]) Ewart further teaches the implementation of the system and method via software applications. (Ewart: paragraphs [0015, 67]) Ewart teaches combining the above elements with the teachings of Hutson for the benefit of allowing operators to manage and control inventory of services/goods offered, while enabling clients to verify the real-time availability of services/goods and to reserve and/or purchase them. (Ewart: paragraph [0014]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ewart with the teachings of Hutson to achieve the aforementioned benefits.  
With respect to the following limitation:
and a plurality of client user mobile devices that execute an adventure reservation mobile application different from the adventure guide mobile application, wherein the adventure reservation mobile application on each client user mobile device presents a participant UI for presenting a resulting set of the reservable adventure opportunities that are scheduled to occur in proximity to a geographic location automatically queried upon launching the adventure reservation mobile application of the corresponding client user mobile device.
 Hutson teaches a plurality of user devices 130 which allow users to access interfaces for searching for available travel products, wherein the server presents the users with a web page for searching for and reserving the products. (Hutson: paragraphs [0063-67, 70, 78-79, 127], Figs. 1, 2, 12) Hutson further teaches the system and method may be implemented using one or more software applications. (Hutson: paragraphs [0135, 138-140]) Hutson teaches that the GPS unit of the user's device may be used to determine the location of the user so that the user may reserve a travel product near their current location. (Hutson: paragraph [0076])
Skeen, however, teaches that when a user launches an application, the application may automatically query the current GPS location of the user device and use this location to search for and display events scheduled to occur around the current location of the user. (Skeen: paragraphs [0579-580], Fig. 9) Skeen teaches combining the above elements with the teachings of Hutson in view of Ewark for adding the ability for an application to accurately determine (e.g., in real-time) the precise geolocation of the user at any given time, and to use such information to facilitate the searching, selection, filtering, and display of information which is contextually relevant to the users current, real-time geolocation. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Skeen with the teachings of Hutson in view of Ewark to achieve the aforementioned benefits.
As per claim 12, Hutson in view of Ewart further in view of Skeen teaches all of the limitations of claim 11, as outlined above, and further teaches:
 wherein the centralized adventure management server system includes: an adventure provider subsystem that is programmed to provide an interface through which the adventure provider mobile devices communicate with the centralized adventure management server system to upload and manage the reservable adventure opportunities, 
Hutson teaches a plurality of travel providers including inbound travel providers that offer adventures. (Hutson: paragraph [0005, 63-64, 123]) Hutson further teaches multiple travel product provider computing devices which may allow the providers to enter information about their travel products into the system, through a UI of a web page, which allows the provider to upload and manage adventures. (Hutson: paragraph [0063-64, 120-123], Fig. 1) As outlined above, Ewart teaches an outdoor activity reservation system which allows the provider of an activity listed for reservation to edit and manage the activities they have listed within the system. (Ewart: abstract, paragraphs [0003, 14, 67-68]) The motivation to combine Ewart persists.
a data storage subsystem that is programmed to store the reservable adventure opportunities for the plurality of independent adventure providers with information identifying, at least, the adventure types, locations, and times, 
Hutson teaches a centralized management server which may manage adventures offered by inbound providers to travelers. (Hutson: paragraph [0005, 63, 123], Fig. 1) Hutson teaches that inbound operators may upload their adventures into the system for different types, locations, and times. (Hutson: paragraph [0026, 107, 120-123, 125]) Hutson further teaches that the system may allow users to search for and reserve the travel products. (Hutson: paragraph [0064]) Hutson further teaches databases 315 which store the information regarding available travel products. (Hutson: paragraph [0081, 99, 101, 107], Fig. 3, 8)
an user subsystem that is programmed to provide an interface through which the client user mobile devices communicate with centralized adventure management server system to search for and reserve adventure opportunities.
 Hutson teaches a plurality of user devices 130 which allow users to access interfaces for searching for available travel products, wherein the server presents the users with a web page for searching for and reserving the products. (Hutson: paragraphs [0063-67, 70, 78-79, 127], Figs. 1, 2, 12)
As per claim 13, Hutson in view of Ewart further in view of Skeen teaches all of the limitations of claim 11, as outlined above, and further teaches:
wherein the participant UI comprises: a single search interface to designate search parameters for identifying particular adventure opportunities across all of the reservable adventure opportunities uploaded by the plurality of independent adventure providers, and 
Hutson teaches a plurality of user devices 130 which allow users to access interfaces for searching for available travel products, wherein the server presents the users with a web page for searching for and reserving the products. (Hutson: paragraphs [0063-67, 70, 78-79, 127], Figs. 1, 2, 12, see also paragraph [0098] and Fig. 4)
a single results interface to present the particular adventure opportunities from multiple different adventure providers from among the plurality of independent adventure providers.
 Hutson teaches a plurality of user devices 130 which allow users to access interfaces for searching for available travel products, wherein the server presents the users with a web page for searching for and reserving the products. (Hutson: paragraphs [0063-67, 70, 78-79, 127], Figs. 1, 2, 12, see also paragraph [0098] and Fig. 4)
As per claim 14, Hutson in view of Ewart further in view of Skeen teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the single search interface includes a single set of input elements for designating the search parameters and for submitting the search parameters to the adventure management server system to conduct a search across all of the reservable adventure opportunities uploaded by the plurality of independent adventure providers.
 Hutson teaches a plurality of user devices 130 which allow users to access interfaces for searching for available travel products, wherein the server presents the users with a web page for searching for and reserving the products. (Hutson: paragraphs [0063-67, 70, 78-79, 127], Figs. 1, 2, 12, see also paragraph [0098] and Fig. 4)
As per claim 15, Hutson in view of Ewart further in view of Skeen teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the search parameters include, at least, a current geographic location of the user computing device determined locally by the user computing device using one or more geolocating techniques.
 Hutson teaches that the GPS unit of the user's device may be used to determine the location of the user so that the user may reserve a travel product near their current location. (Hutson: paragraph [0076])
As per claim 16, Hutson in view of Ewart further in view of Skeen teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein: the single results interface presents the particular adventure opportunities from the multiple different adventure providers in a common format and with common types of information, 
Hutson teaches that the system may convert each of the travel products provided by the provider into a common format before displaying them to the user. (Hutson: paragraph [0066])
and the single results interface presents a common reservation interface for reserving each of the particular adventure opportunities from the multiple different adventure providers via the centralized adventure management server system.
 Hutson teaches a plurality of user devices 130 which allow users to access interfaces for searching for available travel products, wherein the server presents the users with a web page for searching for and reserving the products. (Hutson: paragraphs [0063-67, 70, 78-79, 127], Figs. 1, 2, 12, see also paragraph [0098] and Fig. 4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628